*76MEMORANDUM
BY THE COURT.
If the plaintiff had not been found physically unfit for promotion, he would in due course have attained the rank of lieutenant colonel. But upon examination for promotion from captain to major he was found physically unfit for promotion and was as a result placed upon the retired list with the rank of major, the rank to which his seniority entitled him to promotion. The court can not indulge in speculation as to what might have happened, but must decide cases upon the facts as they are presented and proved.
The petition is dismissed.